54 N.Y.2d 905 (1981)
In the Matter of General Motors Corporation, Fisher Body Division, Respondent,
v.
State Human Rights Appeal Board, Respondent, and State Division of Human Rights, Appellant.
Court of Appeals of the State of New York.
Argued September 16, 1981.
Decided October 20, 1981.
Sara Toll East and Ann Thacher Anderson for appellant.
James A. Spitz, Jr., and Richard N. Chapman for petitioner-respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum *907 at the Appellate Division (78 AD2d 1006).